— Judgment, Supreme Court, New York County (William J. Davis, J.), rendered April 29, 1987, convicting defendant, upon his guilty plea, of murder in the second degree, and sentencing him to a prison term of 15 years to life, unanimously affirmed.
We are in agreement with the suppression court that neither the photo array nor the lineup were unduly suggestive (People v Chipp, 75 NY2d 327), and accordingly do not reach the People’s argument that defendant waived his right to *452appeal the denial of his suppression motion. Concur — Sullivan, J. P., Milonas, Kupferman, Asch and Smith, JJ.